PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Dana Motion Systems Italia S.R.L.
Application No. 17/341,144
Filed: 7 Jun 2021
For: TRANSMISSION UNIT FOR AN ELECTRIC VEHICLE AND CONTROL METHOD
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the “RESPONSE TO NOTICE REGARDING FOREIGN PRIORITY UNDER 37 CFR 1.55(C),” filed July 8, 2022. This matter is being properly treated under 37 CFR 1.55(f) for acceptance of certified copy of the foreign application submitted under 35 USC 119(a) through (d) or (f), 365(a) or (b), or 386(a) or 386(b).  

A grantable petition under 37 CFR 1.55(f) requires, inter alia, a showing of good and sufficient cause for the delay in submission of the copy of the certified foreign application.

Receipt is hereby acknowledged of the certified copy and the showing of good and sufficient cause for the delay in the filing thereof; the delay being attributed to late receipt of the certified copy of the foreign application from the foreign agent. It is noted that the certified copy of the foreign application has been submitted.

Accordingly, the petitions are hereby GRANTED.

This application is being directed to the Office of Data Management for further processing.

Inquiry concerning this matter may be directed to the undersigned at 571-272-3205.


/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions